         Case 1:17-cr-10305-ADB Document 157 Filed 05/22/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                             )
UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    )       No. 17-cr-10305-ADB
                                             )
                                             )
                                             )
ROGER RICHARD BONCY,                         )
                                             )
       Defendant.                            )
                                             )

        DEFENDANT ROGER RICHARD BONCY’S MOTION TO SEVER THE TRIAL
                       OF THE CODEFENDANTS

       Defendant Roger Richard Boncy, by and through undersigned counsel, hereby moves to

sever his trial, on all counts, from that of his co-defendant, Joseph Baptiste. It is now clear that

the government intends to use and rely on certain extra-judicial statements made by Baptiste,

including a plea agreement and related factual basis, at the joint trial of Boncy and Baptiste.

Those statements – all of which were made post-arrest – purport to implicate Boncy. Indeed, in

recent filings, the government has emphasized its reliance on these statements, and its intentions

to use the evidence against Boncy.

       Lily v. Virginia, 527 U.S. 116, 124 (1999), and Bruton v. United States, 391 U.S. 123, 137

(1968), prohibit the introduction of a co-defendant’s extrajudicial confessions that implicates the

defendant, even when introduced only against the defendant-declarant and not the co-defendant.

To admit such statements are a violation of the Confrontation Clause. And that violation cannot

be cured with an instruction. Accordingly, where the government intends to introduce such co-

defendant statements against the defendant, severance is appropriate. Accordingly, and as more

explained below, Boncy respectfully requests the Court to grant this motion to sever.

                                                 1
           Case 1:17-cr-10305-ADB Document 157 Filed 05/22/19 Page 2 of 7



   I.       Background

         According to the government, it intends to offer at trial: (1) an alleged plea agreement

between the United States and Baptiste; (2) a signed Statement of Facts; and (3) certain statements

made by Baptiste to the FBI after confrontation in December 2015. All of this evidence implicates

Boncy. The plea agreement involved a conspiracy – and the alleged co-conspirator in that plea

agreement was Boncy. The signed Statement of Facts does not identify Boncy by name, but makes

repeated reference to CC-1, and places CC-1 at the same meetings and in the same conversations

that are alleged in the indictment to involve Boncy. In other words, based on context, there is no

way to strip away the reference to Boncy. Baptiste’s statements to the FBI in late December 2015,

made in a high-pressure situation, directly implicate Boncy. The bottom line is that each of these

documents and any evidence surrounding them – plainly implicate Boncy.               Indeed, in its Trial

Brief, the government stated that “[w]hen the FBI confronted Baptiste in late December 2015,

Baptiste said he had not used the money the FBI sent him to pay bribes. As described above,

however, he had discussed with his co-conspirators and certain Haitian officials the fact that he was

going to pay bribes to secure approval of the Port Project.” D.E. 142 (Government Trial Brief), p.

3 (emphasis added). Accordingly, the government apparently intends to use Baptiste’s extra-

judicial statements to implicate Boncy.

   II.      Discussion

         Pursuant to Federal Rule of Criminal Procedure 14(a), “[i]f the joinder of . . . defendants in

an indictment, . . . for trial appears to prejudice a defendant . . ., the court may order separate trials

of counts, sever the defendants’ trials, or provide any other relief that justice requires.” Here, the

prejudice is clear. The government intends to offer extra-judicial statements that Boncy will never

been able to cross examine. Moreover, the jury will assign unnecessary weight to the admission of


                                                    2
          Case 1:17-cr-10305-ADB Document 157 Filed 05/22/19 Page 3 of 7



the formal documents – all to the detriment of Boncy. Such uses are not permitted.

       First, in Lily v. Virginia, 527 U.S. 116, 124 (1999), the government offered into evidence

the post-arrest statement of a co-defendant against a defendant. After conviction of the defendant,

he appealed. On appeal, the defendant maintained that the admission of the post-arrest statement

violated his constitutional right to confrontation. The Court held that the defendant was correct,

and reversed his conviction. The Court, relying in part on Bruton v. United States, 391 U.S. 123

(1968), noted that “[w]hen dealing with admissions against penal interest, we have taken great care

to separate using admissions against the declarant . . . from using them against other criminal

defendants . . . .” Id. at 127. In that regard, the Court has “consistently either stated or assumed

that the mere fact that one accomplice’s confession qualified as a statement against his penal

interest did not justify its use as evidence against another person.” Id., at 128. Accordingly, the

Court held that “accomplices’ confessions that inculpate a criminal defendant are not within a

firmly rooted exception to the hearsay rule as that concept has been defined in our Confrontation

Clause jurisprudence,” and therefore it vacated the conviction.

       Moreover, the government cannot avoid this problem by reclassifying the statement as a

statement against interest under Federal Rule of Evidence 801(d)(2)(A). The Supreme Court has

made clear that such statements are not admissible against a co-defendant.             Crawford v.

Washington, 541 U.S. 36, (2004); see also United States v. Vega Molina, 407 F.3d 511, 519 (1st

Cir. 2005).

       Nor can the United States avoid the prejudice by a limiting instruction to the jury. Bruton

makes clear that a limiting instruction would not solve the potential prejudice. As the First Circuit

has explained, “Bruton proscribes the introduction of statements that are ‘powerfully incriminating’

vis-à-vis a jointly tried codefendant. . . . A statement is powerfully incriminating only when it is


                                                 3
            Case 1:17-cr-10305-ADB Document 157 Filed 05/22/19 Page 4 of 7



inculpatory on its face. The confession in Bruton fit that description because it identified both the

declarant and his codefendant by name as the perpetrators of the crime.” Vega Molina, 407 F.3d at

520 (internal citations omitted).

        Here, the statements that the government intends to offer are “powerfully incriminating.”

More specifically, the statements made by Baptiste in December 2015 specifically reference Boncy

– by name. Moreover, the Statement of Facts that the government intends to offer into evidence

identifies an individual as “Co-Conspirator 1” or “CC-1,” who was the chairman and chief

executive of Haiti Invest. The language in the Statement of Facts tracks the same language as the

superseding indictment, which indicates that Boncy is the chairman and chief executive of Haiti

Invest. In addition, in the alleged Bribery Scheme section, the Statement of Facts places CC-1 at

various meetings and on various calls that the government intends to show Boncy was present at or

participated in. In other words, the documents plainly show that CC-1 is Boncy. By replacing

Boncy with CC-1 – the government has not fixed the problem. Gray v. Maryland, 523 U.S. 185,

192-93 (1998) (“Redactions that simply replace a name with an obvious blank space or a word such

as “deleted” or a symbol or other similarly obvious indications of alteration, however, leave

statements that, considered as a class, so closely resemble Bruton’s unredacted statements that, in

our view, the law must require the same result.”).1

        These statements cannot be offered against Boncy.                    First, they are a violation of the

Confrontation Clause. And second, even with a limiting instruction, they would be improper.

Accordingly, the motion to sever should be granted.




1
  Government counsel advised that they will make further redactions to the documents at issue. As of this writing,
undersigned counsel has not yet seen the new redactions and therefore cannot offer any opinion on the proposed
redactions.
                                                           4
            Case 1:17-cr-10305-ADB Document 157 Filed 05/22/19 Page 5 of 7



   III.      Conclusion

          Based on the foregoing, Defendant Boncy respectfully requests that the Court grant a

hearing on this motion and GRANT the motion to sever.

                                             Respectfully submitted,

                                             GREENBERG TRAURIG, LLP

                                             /s/ Jed Dwyer
                                             Jared E. Dwyer
                                             Admitted pro hac vice
                                             Greenberg Traurig, LLP
                                             333 SE 2d Avenue
                                             Miami, FL 33131
                                             Tel: (305)579-0564
                                             Fax: (305) 579-0717

                                             /s/ Mark A. Berthiaume
                                             Mark A. Berthiaume
                                             BBO # 041715
                                             Greenberg Traurig, LLP
                                             One International Place
                                             Boston, MA 02110
                                             Tel: (617) 310-6007
                                             Fax: (617) 310-6001


 Dated: May 21, 2019




                                                5
         Case 1:17-cr-10305-ADB Document 157 Filed 05/22/19 Page 6 of 7




                                RULE 7.1(a)(2) CERTIFICATE

       I, Jed Dwyer hereby certify that counsel for the United States have OBJECTS the relief

sought in this motion.



                                            /s/ Jed Dwyer
                                            Jared E. Dwyer



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent to those indicted as non registered participants.


                                              /s/ Jed Dwyer
                                              Jared E. Dwyer




                                                 6
Case 1:17-cr-10305-ADB Document 157 Filed 05/22/19 Page 7 of 7




                              7
